DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 5/19/2021.
Claims 1, 5-6, 8, 11, 15-16, 18-19, 21, 25-26, and 28 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-31 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2021 have been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 5/19/2021, with respect to the 35 U.S.C. 101 rejection of claim 31 and the 35 U.S.C. 112(b) rejections of claims 1-2, 4-7, 9-12, 14-17, 19-22, 24-27, and 29-31 have been fully considered and are persuasive in light of the claim amendments. The 35 U.S.C. 101 rejection of claim 31 and the 35 U.S.C. 112(b) rejections of claims 1-2, 4-7, 9-12, 14-17, 19-22, 24-27, and 29-31 have been withdrawn. 
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. 	Regarding claims 3, 13, and 23, Applicant argues that “a particular constellation point” in claims 2, 12, and 22 provides antecedent basis for “the particular constellation point.”	The Examiner respectfully disagrees. Claims 2, 12, and 22 previously recite “a constellation Regarding claims 8, 18, and 28, Applicant argues that the claims are no longer indefinite.	The Examiner respectfully disagrees. The claims have been amended to recite “refraining from transitioning from the second power mode to the first power mode in response to receiving the ACK from the base station; and continuing to transmit the repeated transmission on the uplink to the base station before transitioning from the second power mode to the first power mode.” However, this claim language as amended conflicts with language recited earlier in the claims. For instance, the claims recite “receiving the ACK from the base station while monitoring the set of symbols and the set of subcarriers of the second DL bandwidth, prior to transmitting a last repetition of the repeated transmission, and while in the first power mode.” It is unclear how the UE may refrain “from transitioning from the second power mode to the first power mode in response to receiving the ACK” as well as continue “to transmit the repeated transmission on the uplink to the base station before transitioning from the second power mode to the first power mode” when the claims appear to require the UE to be in the first power mode when receiving the ACK. Claims 8, 18, and 28 are thus indefinite. 	Regarding claims 1, 11, 21, and 31, Applicant argues that Yi does not transition to a “second power mode with a second DL bandwidth less than the first DL bandwidth upon expiration of the (Yang; Fig. 11; [0088]-[0091]). Dynamic activation/deactivation of DL CC sets may be used to prevent unnecessary power consumption (Yang; Fig. 11; [0088]-[0091]). Use of less than the full set of CCs may thus be reasonably interpreted as a second power mode. Deactivation of CCs resulting in use of less than all four DL CCs may be reasonably interpreted as a transition to a second power mode with a second DL bandwidth less than the first DL bandwidth. Yang may thus be broadly reasonably interpreted as teaching “transitioning to a second power mode with a second DL bandwidth less than the first DL bandwidth.” Yi teaches that a UE may enter sleep mode based on an inactivity timer, and such a sleep mode may be broadly reasonably interpreted as a second power mode (Yi; [0078]). Yi may thus be broadly reasonably interpreted as teaching “transitioning to the second power mode upon expiration of the inactivity timer.” Yang and Yi may thus be broadly reasonably interpreted as teaching “transitioning to a second power mode with a second DL bandwidth less than the first DL bandwidth upon expiration of the inactivity timer.”	Regarding claims 1, 11, 21, and 31, Applicant argues that the proposed modification of Yang with the teachings of Yi improperly changes a principle of operation of Yang wherein Yang uses dynamic activation/deactivation of CCs based on explicit signaling from a base station. Applicant asserts that a modification of Yang to use an inactivity timer would directly contradict the dynamic (Yang; [0054], [0082], [0087], [0089]-[0090]). Although Yang does not explicitly discuss the use of an inactivity timer, a person having ordinary skill in the art would understand that RRC signaling commonly includes the use of an RRC inactivity timer. Therefore, if anything, a person having ordinary skill in the art would likely find that the disclosure of Yang regarding the use of RRC signaling would suggest the additional use of an inactivity timer rather than completely prohibit any additional methods of power saving.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for operating in a first power mode,” “means for setting an inactivity timer,” “means for resetting the inactivity timer,” “means for transitioning to a second power mode,” “means for monitoring a set of symbols,” “means for transitioning from the second power mode,” “means for receiving control information,” “means for determining that the activity indicator is received,” “means for transmitting a repeated transmission,” “means for receiving the ACK,” “means for refraining,” “means for monitoring the second DL bandwidth,” and “means for refraining” in claims 21-22 and 28-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0124] of Applicant’s specification discloses the corresponding structure for the claim limitations “means for operating in a first power mode,” “means for setting an inactivity timer,” “means for resetting the inactivity timer,” “means for transitioning to a second power mode,” “means for monitoring a set of symbols,” “means for transitioning from the second power mode,” “means for receiving control information,” “means for determining that the activity indicator is received,” “means for transmitting a repeated transmission,” “means for receiving the ACK,” “means for refraining,” “means for monitoring the second DL bandwidth,” and “means for refraining” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of U.S. Patent No. 10,397,864. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, 21, and 31 are anticipated by claims 4 and 15 of U.S. Patent No. 10,397,864. Please see the side by side comparison of claim 1 of the instance application and claim 4 of U.S. Patent No. 10,397,864 below.

Claim 1 of the Instant Application
Claim 4 of U.S. Patent No. 10,397,864
1. A method of wireless communication of a user equipment (UE), comprising: 
1. A method of wireless communication of a user equipment (UE), comprising: 
	operating in a first power mode with a first downlink (DL) bandwidth in association with one of a radio resource control (RRC) idle state or an RRC connected state with a base station; 
	operating in a first power mode with a first downlink (DL) bandwidth in association with one of a radio resource control (RRC) idle state or an RRC connected state with a base station;  
	setting an inactivity timer; 



	transitioning to a second power mode with a second DL bandwidth less than the first DL bandwidth upon expiration of the inactivity timer; 
	transitioning to a second power mode with a second DL bandwidth less than the first DL bandwidth; 
	monitoring resources during a set of symbols and within a set of subcarriers of the second DL bandwidth for an activity indicator from the base station; and 
	monitoring a set of symbols on a set of subcarriers of the second DL bandwidth for an activity indicator from the base station; 

	receiving control information from the base station within the set of symbols on the set of subcarriers in the second DL bandwidth, the control information being associated with a modulation scheme and corresponding to the particular constellation point of a set of constellation points associated with the modulation scheme; 

	determining that the activity indicator is received when the received control information is determined to correspond to a particular constellation point; and 

	transitioning from the second power mode to the first power mode upon receiving the activity indicator from the base station.

3. The method of claim 1, further comprising setting an inactivity timer, wherein the UE transitions to the second power mode upon expiration of the inactivity timer. 

4. The method of claim 3, further comprising resetting the inactivity timer upon receiving a DL assignment or an uplink (UL) grant. 


	As can be seen from the above comparison, claim 1 of U.S. Patent No. 10,397,864 has corresponding limitations for every limitation in claim 1 of the Instant Application except for “setting an inactivity timer,” “resetting the inactivity timer upon receiving a DL assignment or an uplink (UL) grant,” and transitioning to a second power mode with a second DL bandwidth less than the first DL bandwidth “upon expiration of the inactivity timer.” As can be seen from the language of claims 3 and 4 of U.S. Patent No. 10,397,864, claims 3 and 4 contain these limitations missing from claim 1 of U.S. Patent No. 10,397,864. Claim 4 thus anticipates claim 1 of the Instant Application. The same analysis applies for independent claims 11, 21, and 31.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, 18, 13, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 3, 13, and 23, the claims recite “the particular constellation point of a set of constellation points associated with the modulation scheme.” However, claims 2, 12, and 22 previously recite “a constellation point.” It is therefore unclear if “the particular constellation point of a set of constellation points associated with the modulation scheme” is intended to be the same as “a constellation point,” or if these are potentially different constellation points. Claims 3, 13, and 23 are thus indefinite. 	Regarding claims 8, 18, and 28, the claims recite “refraining from transitioning from the second power mode to the first power mode in response to receiving the ACK from the base station; and continuing to transmit the repeated transmission on the uplink to the base station before transitioning from the second power mode to the first power mode.” However, this claim language as amended conflicts with language recited earlier in the claims. For instance, the claims recite “receiving the ACK from the base station while monitoring the set of symbols and the set of subcarriers of the second DL bandwidth, prior to transmitting a last repetition of the repeated transmission, and while in the first power mode.” It is unclear how the UE may refrain “from transitioning from the second power mode to the first power mode in response to receiving the ACK” as well as continue “to transmit the repeated transmission on the uplink to the base station before transitioning from the second power mode to the first power mode” when the claims appear to require the UE to be in the first power mode when 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0016687, Yang hereinafter) in view of Yi et al. (US 2018/0160361, Yi hereinafter).	Regarding claims 1, 11, 21, and 31, Yang teaches a method, non-transitory a computer-readable medium (The embodiments according to the present invention may be implemented by various means, for example, hardware, firmware, software, or their combination; Yang; Fig. 20; [0120]-[0121], [0124]), and an apparatus for wireless communication of a user equipment (UE) (User equipment; Yang; Fig. 20; [0120]-[0121]), comprising: 	means for operating (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations. The Examiner would also like to note that such hardware may also be reasonably interpreted as the memory and at least one processor recited in claim 11; Yang; Fig. 20; [0120]-[0121]) in a first power mode with a first downlink (DL) bandwidth in association with one of a radio resource control (RRC) idle state or an RRC connected state with a base station (As shown in FIG. 11, a total of four DL CCs (DL CC1 to DL CC4) may be configured for one user equipment, and the number of DL CCs, which may be received, may be limited or extended using activation/deactivation signals. Dynamic activation/deactivation of DL CC sets may be used to prevent unnecessary power consumption and the number of CCs may be configured by signaling such as RRC configuration. Use of all four DL CCs may thus be reasonably interpreted as operating in a first power mode with a first downlink (DL) bandwidth in association with one of a radio resource control (RRC) idle state or an RRC connected state with a base station; Yang; Fig. 11; [0087]-[0091]); 	means for transitioning (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) to a second power mode with a second DL bandwidth less than the first DL bandwidth (As shown in FIG. 11, a total of four DL CCs (DL CC1 to DL CC4) may be configured for one user equipment, and the number of DL CCs, which may be received, may be limited or extended using activation/deactivation signals. Dynamic activation/deactivation of DL CC sets may be used to prevent unnecessary power consumption. Use of less than the full set of CCs may thus be reasonably interpreted as a second power mode. Deactivation of CCs resulting in use of less than all four DL CCs may be reasonably interpreted as a transition to a second power mode with a second DL bandwidth less than the first DL bandwidth; Yang; Fig. 11; [0088]-[0091]); 	means for monitoring (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) resources during a Physical Downlink Control Channel (PDDCH) within a set of carriers of the second DL bandwidth for an activity indicator from the base station (The number of DL CCs, which may be received, may be limited or extended using activation/deactivation signals. Such activation signals may be reasonably interpreted as an activity indicator received from the base station. The device may thus be reasonably interpreted as monitoring resources during a Physical Downlink Control Channel (PDDCH) within a set of carriers of the second DL bandwidth for an activity indicator from the base station; Yang; Fig. 11; [0034], [0088]-[0091]); and 	means for transitioning (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) from the second power mode to the first power mode upon receiving the activity indicator from the base station (As shown in FIG. 11, a total of four DL CCs (DL CC1 to DL CC4) may be configured for one user equipment, and the number of DL CCs, which may be received, may be limited or extended using activation/deactivation signals. The device may thus be reasonably interpreted as transitioning to the first power mode upon receiving a signal to activate all four DL CCs; Yang; Fig. 11; [0078], [0088]-[0091]).	However, Yang does not specifically disclose means for setting an inactivity timer; 	means for resetting the inactivity timer upon receiving a DL assignment or an uplink (UL) grant;	transitioning to the second power mode upon expiration of the inactivity timer; and	monitoring resources during a set of symbols and within a set of subcarriers when monitoring the PDCCH.(The user equipment may be comprised of a processor, memory, and transceiver, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yi; Fig. 9; [0090]-[0091]) an inactivity timer (Based on the timer of sleep mode (e.g. inactivity timer), a UE may go back to sleep if no activity is observed. An inactivity timer may thus be reasonably interpreted as being set; Yi; [0078]); 	means for resetting (The user equipment may be comprised of a processor, memory, and transceiver, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yi; Fig. 9; [0090]-[0091]) the inactivity timer upon receiving a DL assignment or an uplink (UL) grant (The UE may set an inactivity timer to control whether the UE enters a sleep mode. The UE may enter sleep mode for instance if the UE does not receive information in a PDCCH occasion. An inactivity timer may thus be reasonably interpreted as being reset upon receipt of communications; Yi; [0078]);	transitioning to the second power mode upon expiration of the inactivity timer (A UE entering sleep mode based on an inactivity timer may be broadly reasonably interpreted as transitioning to a second power mode upon expiration of the inactivity timer; Yi; [0078]); and	monitoring resources during a set of symbols and within a set of subcarriers when monitoring the PDCCH (The UE may monitor a physical downlink control channel PDCCH allocated to specific coverage classes. Each coverage class may have different allocated subcarriers and PDCCH resources for each coverage class may be allocated corresponding to each coverage class. The monitored PDCCH may thus be reasonably interpreted as being carried on a set of symbols on a set of subcarriers. The UE may thus be reasonably interpreted as monitoring a set of symbols on a set of subcarriers when monitoring a PDCCH; Yi; Fig. 8; [0078], [0084]-[0087]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yi with the teachings as in Yang. The motivation for doing so would have been (Yi; [0006]-[0008], [0028]).	Regarding claims 2, 12, and 22, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.	Yang further teaches means for receiving control information (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) from the base station within the set of symbols and the set of subcarriers in the second DL bandwidth, the control information being associated with a modulation scheme (Coded bits are mapped into quadrature phase shift keying (QPSK) constellation (QPSK modulation). In more detail, the outmost constellation point in constellation for 16/64-QAM PUSCH modulation is used for modulation of ACK/NACK or RI, whereby a transmission power of ACK/NACK/RI is more increased than average PUSCH data power. Such ACK/NACK/RI information may be reasonably interpreted as control information that is received within the set of symbols and the set of subcarriers in the second DL bandwidth, the control information being associated with a modulation scheme; Yang; [0053], [0068]); and 	means for determining (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) that the activity indicator is received when the received control information is determined to correspond to a particular constellation point (Coded bits are mapped into quadrature phase shift keying (QPSK) constellation (QPSK modulation). In more detail, the outmost constellation point in constellation for 16/64-QAM PUSCH modulation is used for modulation of ACK/NACK or RI, whereby a transmission power of ACK/NACK/RI is more increased than average PUSCH data power. Such ACK/NACK/RI information may be reasonably interpreted as control information that is received within the set of symbols and the set of subcarriers in the second DL bandwidth, the control information being associated with a modulation scheme; Yang; [0053], [0068]).	Regarding claims 3, 13, and 23, Yang and Yi teach the limitations of claims 2, 12, and 22 respectively.	Yang further teaches the received control information corresponds to the particular constellation point of a set of constellation points associated with the modulation scheme (Coded bits are mapped into quadrature phase shift keying (QPSK) constellation (QPSK modulation). In more detail, the outmost constellation point in constellation for 16/64-QAM PUSCH modulation is used for modulation of ACK/NACK or RI, whereby a transmission power of ACK/NACK/RI is more increased than average PUSCH data power. Received control information may thus be reasonably interpreted as corresponding to a particular constellation point of the set of constellation points associated with the modulation scheme; Yang; [0053], [0068]).	Regarding claims 4, 14, and 24, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.	Yi further teaches operation in the first power mode comprises machine type communication (MTC) or narrowband internet-of-things (NB-IoT) (Devices may be MTC devices; Yi; [0029]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yi with the teachings as in Yang. The motivation for doing so would have been to increase performance by providing improved indoor coverage, support of massive number of low throughput devices, reduced complexity, improved power efficiency, and latency (Yi; [0006]-[0008], [0028]).	Regarding claims 5, 15, and 25, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.(Frequency hopping may be applied to receive control information. Monitoring the resources during the set of symbols and wotjom the set of subcarriers may thus be reasonably interpreted as comprising hopping between subframes to different subcarriers within a system bandwidth; Yi; [0048]-[0050], [0062]). 	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yi with the teachings as in Yang. The motivation for doing so would have been to increase performance by providing improved indoor coverage, support of massive number of low throughput devices, reduced complexity, improved power efficiency, and latency (Yi; [0006]-[0008], [0028]).	Regarding claims 6, 16, and 26, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.	Yi further teaches the set of subcarriers comprises a series of subcarriers of a frequency hopping pattern (Frequency hopping may be applied to receive control information. Monitoring the set of symbols on the set of subcarriers may thus be reasonably interpreted as comprising hopping between subframes to different subcarriers within a system bandwidth; Yi; [0048]-[0050], [0062]), the method further comprising determining that a valid activity indicator has been received based on receiving the activity indicator multiple times from the base station over the series of subcarriers (When frequency hopping is used to receive such control information, the UE may be reasonably interpreted as receiving multiple pieces of such control information (i.e., activity indicators) over a series of subcarriers before a determination that all of the control information (i.e., all of the activity indicators) have been received. A determination that a valid activity indicator has been received may thus be broadly reasonably interpreted as being based on receiving the activity indicator multiple times from the base station over the series of subcarriers; Yi; [0048]-[0050], [0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yi with the teachings as in Yang. The motivation for doing so would have been to increase performance by providing improved indoor coverage, support of massive number of low throughput devices, reduced complexity, improved power efficiency, and latency (Yi; [0006]-[0008], [0028]). 	Regarding claims 7, 17, and 27, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.	Yang further teaches the set of symbols comprises all symbols in a subframe, and the set of subcarriers comprises one of 12 subcarrier or 24 subcarriers in the subframe (All received symbols may be reasonably interpreted as being monitored, which would necessarily include one of the subcarriers; Yang; Figs. 2 and 11; [0036], [0088]-[0091]).	Regarding claims 8, 18, and 28, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.	Yang further teaches means for transmitting (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) a repeated transmission on an UL to the base station while in the first power mode (Retransmissions of an UL communication (i.e., a repeated transmission) may be reasonably interpreted as being transmitted by a device expecting an ACK until an ACK is received based on typical ACK functionality; Yang; Figs. 7 and 11; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]), wherein the set of symbols and the set of subcarriers of the second DL bandwidth are further monitored for an acknowledgment (ACK) to the repeated transmission from the base station (ACKs may be received from the base station. Because all component carriers are in use in the first power mode, the component carrier used during the second power mode may be reasonably interpreted as being used for transmission. The component carrier used during the second power mode (i.e., the set of symbols and the set of subcarriers of the second DL bandwidth) may thus be reasonably interpreted as being monitored for an ACK to UL communications, including retransmissions (i.e., repeated transmissions); Yang; Figs. 7, 11, and 13; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]); 	means for receiving (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) the ACK from the base station while monitoring the set of symbols and the set of subcarriers of the second DL bandwidth, prior to transmitting a last repetition of the repeated transmission, and while in the first power mode (ACKs may be received from the base station. Because all component carriers are in use in the first power mode, the component carrier used during the second power mode may be reasonably interpreted as being used for transmission. The component carrier used during the second power mode (i.e., the set of symbols and the set of subcarriers of the second DL bandwidth) may thus be reasonably interpreted as being monitored for an ACK to UL communications. Monitoring for such an ACK may also be broadly reasonably interpreted as occurring during retransmissions (i.e., repeated transmissions), since such an ACK is feedback sent as part of the retransmission process. Such retransmissions and ACK reception may also be broadly reasonably interpreted as taking place in the first power mode; Yang; Figs. 7, 11, and 13; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]); and 	means for refraining (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) from transitioning from the second power mode to the first power mode in response to receiving the ACK from the base station (The device may be reasonably interpreted as not transitioning power modes after receipt of an ACK because the ACK does not contain explicit signaling to deactivate CCs; Yang; Figs. 7 and 11; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]),	wherein the means for transmitting are configured to continue to transmit the repeated transmission on the uplink to the base station before transitioning from the second power mode to the first power mode (The device may be reasonably interpreted as performing a retransmission process (i.e., continuing to transmit the repeated transmission on the uplink) before any transition from the second power mode to the first power mode since such a transition is not stated as taking place during a retransmission process; Yang; Figs. 7 and 11; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]).	Regarding claims 9, 19, and 29, Yang and Yi teach the limitations of claims 1, 11, and 21 respectively.	Yang further teaches means for transmitting (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) a repeated transmission on an UL to the base station while in the first power mode (Retransmissions of an UL communication (i.e., a repeated transmission) may be reasonably interpreted as being transmitted by a device expecting an ACK until an ACK is received based on typical ACK functionality; Yang; Figs. 7 and 11; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]); 	means for monitoring (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) the second DL bandwidth for an acknowledgment (ACK) to the UL communication from the base station (ACKs may be received from the base station. Because all component carriers are in use in the first power mode, the component carrier used during the second power mode may be reasonably interpreted as being used for transmission. The component carrier used during the second power mode (i.e., the set of symbols and the set of subcarriers of the second DL bandwidth) may thus be reasonably interpreted as being monitored for an ACK to UL communications; Yang; Figs. 7, 11, and 13; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]); 	means for receiving (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]) the ACK from the base station while monitoring the second DL bandwidth and prior to transmitting a last repetition of the repeated transmission (ACKs may be transmitted by the base station. Because all component carriers are in use in the first power mode, the component carrier used during the second power mode may be reasonably interpreted as being used for transmission. The component carrier used during the second power mode (i.e., the set of symbols and the set of subcarriers of the second DL bandwidth) may thus be reasonably interpreted as being monitored for an ACK to UL communications. Furthermore, because it is unknown to the UE whether the UE will receive an ACK from the base station, such monitoring for an ACK may be broadly reasonably interpreted as being performed while further retransmissions (i.e., repetitions) will still be performed; Yang; Figs. 7 and 11; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]); and 	means for refraining (The user equipment may be comprised of a processor, memory, and RF module, the combination of which may be reasonably interpreted as means for performing the claimed limitations; Yang; Fig. 20; [0120]-[0121]), upon receiving the ACK from the base station, from continuing the transmitting of the repeated transmission (ACKs may be transmitted by the base station. The device may thus be reasonably interpreted from refraining from further retransmissions after receiving an ACK based on typical ACK functionality (i.e., retransmissions do not occur after ACK reception); Yang; Figs. 7 and 11; [0055]-[0057], [0067]-[0068], [0088]-[0091], [0099]-[0100]).	Regarding claims 10, 20, and 30, Yang and Yi teach the limitations of claims 1, 11, and 21 (The UE may monitor a physical downlink control channel PDCCH, which may be reasonably interpreted as being carried on a specific set of symbols and a set of subcarriers. The UE may also be an MTC device. Such a PDCCH received by an MTC device may thus be reasonably interpreted as an MPDCCH; Yi; [0029], [0078]). 	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yi with the teachings as in Yang. The motivation for doing so would have been to increase performance by providing improved indoor coverage, support of massive number of low throughput devices, reduced complexity, improved power efficiency, and latency (Yi; [0006]-[0008], [0028]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474